November 30, 2009 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: DREYFUS STRATEGIC MUNICIPALS, INC. File No.: 811-5245; 33-15939 Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended September 30, 2009. Please direct any questions or comments to the attention of the undersigned at 212.922.6817. Very truly yours, /s/Yaroslava Kouskovskaya Yaroslava Kouskovskaya
